OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 25 September 2020.

Response to Amendment
The Amendment filed 11 May 2022 has been entered. Claims 1-14, 19, and 20 have been canceled, and new claims 21-32 have been added. As such, claims 15-18 and 21-32 are pending, under consideration, and have been examined on the merits.
The replacement Drawing of Figure 5 has overcome the objection(s) to Figure 5 previously set forth in the Non-Final Office Action dated 11 February 2022 (hereinafter “Non-Final Office Action”). The amendment to the specification [0085] has overcome the objection to Figure 6 previously set forth. As such, the objections to the Drawings previously set forth in the Non-Final Office Action have been withdrawn.
The amendments to claims 15 and 16 have overcome the corresponding objections previously set forth in the Non-Final Office Action. The aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for amending as suggested.
The rejection of claims 15-18 under 35 U.S.C. 103 previously set forth in the Non-Final Office Action is maintained herein.
New grounds of objection and rejection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claims 21, 24, and 30 are objected to because of the following informalities:
In claim 21, the recitation of “first plane of polarization information” is objected to as potentially being a typographical error; the Examiner believes that Applicant did not intend to recite “information” after “polarization”, and respectfully suggests the following amendment in order to overcome the issue: “first plane of polarization
In claim 24, in the last line, the recitation of “first plane of polarization information” is objected to as potentially being a typographical error; the Examiner believes that Applicant did not intend to recite “information” after “polarization”, and respectfully suggests the following amendment in order to overcome the issue: “first plane of polarization
In claim 30, line 1 – “container” is objected to for improper grammar; please amend as follows in order to overcome the issue: “containers”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-18, 21-29, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, it is first noted that claim 15 recites: “wherein each of the ten or more pharmaceutical cylindrical containers has associated polarized polarization detection beam information that exhibits (emphasis added): no defect on an outer surface…” The aforesaid recitation is stating that each of the containers has “associated polarized information” that “exhibits no defect on an outer surface” and/or “no wall penetrating defect” (i.e., having no defect in accordance with the type and size as specified by the claim). The totality of the foregoing renders the claim indefinite, as it is unclear (1) what the associated information is (i.e., structurally, materially) and thus (2) how it exhibits a defect or the absence thereof in a certain size range. Further, the term “information” is ambiguous. 
In other words, the claim reads as if each of the containers purposely include an “associated polarized information” feature (e.g., marking, engraving, label, etc.), of which exhibits a defect having a size of (e.g.) not more than 40 mm or more (etc., as specified by the claim). 
However, upon a thorough review of Applicant’s specification regarding the claimed “associated polarized information”, it is clear that the containers (A) exhibit a defect (e.g., bubble, stress in the material, particle on the surface), which may be (B) detected and/or measured after a detection beam of linear polarized light or unpolarized light, respectively, incident upon the container passes through or near/around the defect (i.e., an inhomogeneity in the material or other as stated above) and is altered in wavelength or intensity, or becomes polarized, respectively, allowing for (C) detection and/or measurement of the altered wavelength, intensity, or polarization to determine the presence, size, and/or type of defect [0008, 0012-0014, 0022-0024, 0048].  
In other words, the defect of the container(s) is typically inherent to the manufacturing process (and not purposely placed on/in the container/material thereof), where said defect may be detected/characterized through the detection and measurement of the change in polarization (or other value such as intensity or wavelength, depending on the type of detection beam utilized) of a light detection beam incident thereupon. Simply put, the defect is the source of or intrinsically exhibits/produces the “associated polarized information” when a polarized light detection beam is incident thereupon – i.e., it is the defect that has (i.e., produced) the associated information, and not the associated information which has the defect.
For examination on the merits, the claim is interpreted in accordance with the foregoing as indicated in the cited portions of Applicant’s specification, that is, where it is the defect having the type and size indicated by the claim, which exhibits the associated polarized information. 
In order to overcome the indefiniteness issue, the Examiner respectfully suggests amending claim 15 to clarify (1) that it is the defect which is the source of (i.e., exhibits) the “associated polarized information”, and (2) that the “information” is the detected/measured polarization of the incident light inspection beam (or the change in degree of polarization dependent upon whether the inspection beam is polarized or unpolarized light). 
Claims 21-23 are rejected for being dependent upon (or ultimately dependent upon) indefinite claim 15.
Claim 24 is rejected for the same reasons/rationale set forth above in the rejection of claim 15, corresponding to the recitation in claim 24 of “wherein each of the ten or more pharmaceutical cylindrical containers has associated polarized polarization detection beam information that exhibits…”; as well as for the ambiguity of the term “information” as it is utilized in (1) the aforesaid recitation, as well as (2) the recitation of “wherein the associated polarized inspection information comprises first information from a first plane of polarization information and second information from a second plane of polarization”. Claim 24 is interpreted for examination on the merits in the same manner indicated above in the rejection of claim 15, and the Examiner respectfully suggests the same amendments for overcoming the indefiniteness issue(s).
Claims 25-29 are rejected for being dependent upon indefinite claim 24.
Claim 31 is rejected for the same reasons/rationale set forth above in the rejection of claim 15, corresponding to the recitation in claim 31 of “wherein each of the ten or more pharmaceutical cylindrical containers has associated polarized polarization detection beam information that exhibits the no defect on the outer surface and/or the no wall penetrating defect”. Interpretation for examination on the merits, and suggested amendments are the same as set forth above.
Claim 32 is rejected for being dependent upon indefinite claim 31. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle et al. (US 2017/0073091; “Deutschle”) in view of Fadeev et al. (US 2013/0171456; “Fadeev”) and Witzmann et al. (US 2018/0164226; “Witzmann”) (all references prev. cited).
Regarding claim 15, Deutschle discloses a bundle of ten or more cylindrical pharmaceutical containers made of glass or plastic, contained in a packaging structure [Abstract; Figs. 1a, 1b, 2a-d; 0002-0004, 0013, 0015, 0058, 0060-0062, 0112]. The packaging structure, having the bundle of containers therein, is sterilized and then subsequently sealed in a sleeve or bag [0019, 0020, 0029, 0089].
Deutschle discloses that the packaging structure configuration prevents undesired scratches on the side walls of the containers due to material abrasion [0020, 0063, 0064].
Deutschle does not explicitly disclose each of the pharmaceutical containers having defects of a particular size range on the outer surface or penetrating into the wall thereof (or not having any defects at all). 
Fadeev discloses glass pharmaceutical containers [Abstract; Figure 1; 0003, 0005, 0008, 0072, 0115, 0174]. Fadeev teaches (also Examiner’s position that the following is generally well-known to one of ordinary skill in the art) that historically, glass has been utilized for packaging of pharmaceuticals [0005], however, defects in/on the glass containers may ultimately result in loss of sterility and thus loss of product [0006, 0007]. Typical defects include abrasions on the outer surface of the containers from manufacturing and/or due to contact with processing/handling equipment [0007]. As such, Fadeev reasonably teaches that it was recognized before the effective filing date of the invention that defects, such as abrasions on the outer surfaces of the glass containers from manufacturing/processing/handling, are considered detrimental and undesirable.
Witzmann discloses a method for eliminating defects from glass tubes and ultimately glass containers for pharmaceuticals formed from said tubes [Abstract; 0002, 0009, 0011, 0012, 0021, 0022, 0033, 0065, 0079, 0109]. Witzmann teaches that the method results in end products (i.e., the aforesaid glass containers for pharmaceuticals) of higher quality with narrow (container) tolerances and/or defects of a predetermined maximum size, for example of about 0.1 mm (in diameter, based on the exemplary language) [0081, 0082], said defects including scratches/abrasions, bubbles, and other inhomogeneities on the surface of, or within the glass of, the glass containers [0079, 0081, 0087]. Witzmann teaches that (ultimately) the aforesaid method forms a basis for virtually zero-defect production [0087]. As such, Witzmann reasonably teaches that it was known in the art that defects on/in the glass of glass pharmaceutical containers may be reduced to a predetermined size or virtually eliminated from the glass; and further, that glass pharmaceutical containers having defects of a predetermined maximum size of (e.g.) 0.1 mm are known (where predetermined implies that the maximum allowable defect size may be selected by one of ordinary skill in the art).
Deutschle, Fadeev, and Witzmann are all within the related field of glass pharmaceutical containers and production/storage/handling/transportation thereof, and in particular in relation to the reduction and/or prevention of defects on the outer surface of the glass container (e.g., scratches) and/or within the glass itself which forms the container (e.g., bubbles or other inhomogeneities in the material).
Given that Deutschle discloses that the packaging structure is for cylindrical glass pharmaceutical containers (see MPEP 2144.07) and is capable of preventing scratches on the outer surfaces of the glass containers due to abrasion, where Fadeev teaches that defects (including scratches) are detrimental in terms of (at least) sterility (thereby leading to loss of product down the line), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have assembled (such as by hand) and placed cylindrical glass pharmaceutical containers having a predetermined maximum defect (i.e., scratch on surface, bubble within the glass) size of, e.g., 0.1 mm, or having virtually no defects in or on the glass, as taught by Witzmann, into the packaging structure of Deutschle, in order to have protected the containers from developing defects or otherwise becoming damaged/broken during transportation or further processing and/or to have provided the highest quality glass containers within said packaging structure; and thus ultimately to have provided a packaging structure (including the containers therein) with the highest degree of sterility possible and/or a degree of sterility based on a predetermined pharmaceutical end-use. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have filled the packaging structure of Deutschle with the cylindrical glass pharmaceutical containers having predetermined maximum defect sizes of (e.g.) 0.1 mm, or having virtually no defects, of Witzmann, as the packaging structure of Deutschle would have been recognized as suitable for the intended use (see MPEP 2144.07) of storing/transporting glass pharmaceutical containers and protecting them from abrasion damage during the aforesaid, and also to prevent a reduction in sterility as taught by Fadeev.
The packaging structure of modified Deutschle would have comprised all of the features set forth supra, where per the modification(s), the cylindrical glass pharmaceutical containers therein would have exhibited no surface and/or wall penetrating defects, or defects (of the aforesaid type – surface or wall penetrating) within a predetermined maximum size such as (e.g.) 0.1 mm. The aforesaid reads on (at least) either of “no defect on an outer surface having a size of 40 mm or more” and “no wall penetrating defect having a size of 0.5 mm or more”, as claimed.
In lieu of the rejection of claim 15 above under 35 U.S.C. 112(b) and the explanation provided by the Examiner as supported by Applicant’s specification, it stands to reason (in the absence of factually-supported objective evidence to the contrary) that any container having a defect with a maximum size of (e.g.) 0.1 mm, would inherently exhibit the “associated polarized information” (in relation to a polarization detection beam incident thereupon) as claimed (see MPEP 2112(V); 2112.01(I), (II); rejection of claim 15 above under 35 U.S.C. 112(b)), thereby reading on the corresponding claim limitation. In other words, every container in the bundle would have exhibited no defect(s) or defects with a predetermined maximum size of (e.g.) 0.1 mm, where the containers with the defect(s) having the aforesaid maximum size read on having the associated polarized information. It is noted that a container free of the claimed defects is not required to exhibit the claimed associated polarization information, and/or the container(s) free of defects would have exhibited polarized information associated with the absence of defects, i.e., unaltered polarization degree of the polarized light detection beam or no polarization of a non-polarized light detection beam (of which also reads on the claimed limitation).
Further, in an effort to facilitate compact prosecution, Applicant is respectfully directed to MPEP 2113(I), which states that the patentability of a product does not depend on its method of production. 
Regarding claim 16, Deutschle is silent regarding the cylindrical glass pharmaceutical containers being formed specifically from borosilicate or aluminosilicate glass.
However, Fadeev [0072, 0110, 0113, 0114, 0174] teaches that both aluminosilicate and borosilicate glass types (and in particular those produced by Schott) are suitable glass compositions for forming pharmaceutical containers (e.g., vials, ampoules, syringes) in accordance with criteria specified by various regulatory agencies including the United States Pharmacopoeia (USP).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed each of the cylindrical glass pharmaceutical containers in the bundle (of Deutschle, as modified supra) from either of aluminosilicate or borosilicate glass, as the aforesaid glass types would have been recognized in the art as suitable for the exact purpose and in accordance with regulatory agency criteria therefor (see MPEP 2144.07).
Regarding claim 17, as illustrated (though not limited thereto) in Deutschle [see at least Fig. 1a], the packaging structure includes 72 glass containers, of which is within the claimed range of 10 up to 1,000 containers.
Regarding claim 18, as set forth supra in the rejection of claim 15, Deutschle discloses that the containers in the packaging structure are sterilized therein, and the packaging structure is wrapped in a sleeve or bag, of which reads on the limitations of claim 18.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle in view of Fadeev and Witzmann.
Regarding claims 21-23, Deutschle, as modified by the disclosures/teachings of Fadeev and Witzmann as set forth above (in totality) in the rejection of claim 15 under 35 U.S.C. 103 (incorporated herein by reference), reads on all of the limitations of claims 21-23.
In particular, regarding claim 21, the inherency rationale set forth above reads on the limitations of claim 21 – that is, the defect(s) would have inherently exhibited polarization inspection information in a first plane and a second plane of polarization, given that the defects are of the same type (scratch, bubble, inhomogeneity of the material) and within the claimed defect size range(s), and given that the defects themselves are the source of the polarization “information” (as explained above in the rejection of claim 15 under 35 U.S.C. 112(b); see MPEP 2112(V); 2112.01(I), (II)). Further, Applicant is respectfully directed to MPEP 2113(I) and (II), which indicates that the patentability of a product does not depend on its method of production. In other words, and for illustrative purposes only, it would have been well within the ambit of one of ordinary skill in the art (prior to the effective filing date of the invention) to hand examine (e.g., microscopically) and hand select (e.g., pick and place) containers exhibiting no defects and/or containers exhibiting defects (scratches, surface particles, chips, etc.) within a predetermined maximum size (e.g., 0.1 mm), for use in the package of Deutschle, as modified by Fadeev and Witzmann above.
The reasons/rationale for rejection of claims 15 and 21 set forth above are applicable to and read on the limitations of claims 22 and 23 (not repeated herein; see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2145). 

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle in view of Fadeev and Witzmann.
Regarding claim 24, the rejection of claim 15 under 35 U.S.C. 103 set forth above reads on all of the limitations of claim 24, that is, the bundle of glass containers of Deutschle as modified by the disclosures/teachings of Fadeev and Witzmann. 
Specifically, the glass containers would have exhibited no defects, and/or would have exhibited defects (either of the surface or wall-penetrating type, i.e., scratches, bubbles, presence of particles, etc.) having a predetermined maximum size such as 0.1 mm, of which is within both claimed ranges associated with the respective types of defects. As indicated above in the grounds of rejection under 103, and explained initially in the rejection of claim 15 (as well as claim 24) under 35 U.S.C. 112(b), the defect(s) inherently exhibit “polarization information” associated with a polarized light inspection beam incident upon the container in the region of the defect, as well as polarization information associated with the aforesaid inspection beam in regions where there are no defects present; the “polarization information” being a change in the degree of polarization of the inspection beam incident upon a defect, or no change in the degree of polarization of the inspection beam incident upon a region of the container exhibiting no defect. See MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); and 2145.
Regarding claim 25, the reasons/rationale for rejection of claim 16 above are applicable to and read on the limitations of claim 25; the aforesaid are incorporated herein by reference.
Regarding claim 26, as set forth above in the rejection of claim 24, of which refers to/relies upon the reasons/rationale for rejection of claim 15, it is noted that Deutschle (as modified by Fadeev and Witzmann) discloses that the containers are encased in a wrapping and are sterilized. 
Regarding claim 27, the reasons/rationale for rejection of claim 17 above are applicable to and read on the limitations of claim 27; the aforesaid are incorporated herein by reference.
Regarding claims 28 and 29, the rejection of claim 24 above, of which refers to/relies upon the reasons/rationale for rejection of claim 15, reads on all of the limitations of claims 28 and 29 (see also the reasons/rationale for rejection of claims 21-23 above for further explanation). See MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); and 2145. 

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle in view of Weikart et al. (US 2018/0049945; “Weikart”) (newly cited) and Fadeev. 
Regarding claim 30, Deutschle discloses a bundle of ten or more cylindrical pharmaceutical containers made of glass or plastic, contained in a packaging structure [Abstract; Figs. 1a, 1b, 2a-d; 0002-0004, 0013, 0015, 0058, 0060-0062, 0112]. The packaging structure, having the bundle of containers therein, is sterilized and then subsequently sealed in a sleeve or bag [0019, 0020, 0029, 0089].
Deutschle discloses that the packaging structure configuration prevents undesired scratches on the side walls of the containers due to material abrasion [0020, 0063, 0064].
Deutschle does not explicitly disclose each of the pharmaceutical containers having defects of a particular size range on the outer surface or penetrating into the wall thereof (or not having any defects at all); and is silent regarding the containers being formed specifically from cyclic olefin copolymer (COC) or cyclic olefin polymer (COP). 
Weikart discloses cylindrical pharmaceutical containers (e.g., vials) formed from either of COP or COC, said containers including a clear and transparent coating on the external surface thereof, for provision of anti-abrasion and anti-static properties [Abstract; 0002, 0004, 0005, 0008, 0010, 0026-0028, 0069-0071, 0075]. Weikart also discloses that the coating is applicable to glass containers [0027]. Weikart reasonably teaches that it was recognized in the art prior to the effective filing date of the invention to reduce or eliminate scratches and particle build-up on (at least) the outer surfaces of pharmaceutical containers formed from COP, COC, or glass [see prior citations]. Weikart discloses/teaches that no scratches are observed on externally-coated COP vials [0087-0093].
Fadeev, similarly to Weikart, teaches (see paragraph 31 above for fully cited disclosure/teachings of Fadeev) that abrasions on the outer surface of pharmaceutical containers as a result of manufacturing/processing/handling are undesirable and ultimately can be detrimental to sterility.
Deutschle, Weikart, and Fadeev are all directed toward glass and/or polymeric pharmaceutical containers (e.g., vials), and to reducing, preventing, or eliminating damage and/or contamination resulting from (at least) abrasion (i.e., scratches) of the outer surface(s) of the containers.  
Given that Deutschle discloses that the packaging structure is for cylindrical plastic pharmaceutical containers (see MPEP 2144.07) and is capable of preventing scratches on the outer surfaces of the plastic containers due to abrasion, where both Weikart and Fadeev teach that defects (specifically scratches) are detrimental in terms of (at least) sterility (thereby leading to loss of product down the line), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have assembled (such as by hand) and placed the cylindrical COC or COP pharmaceutical containers of Weikart, having no scratches thereon, into the packaging structure of Deutschle, in order to have protected the containers from developing defects associated with abrasion or otherwise becoming damaged/broken during transportation or further processing and/or to have provided the highest quality plastic containers within said packaging structure; and thus, ultimately to have provided a packaging structure (including the containers therein) with the highest degree of sterility possible and/or a degree of sterility based on a predetermined pharmaceutical end-use. 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have filled the packaging structure of Deutschle with the cylindrical COC or COP pharmaceutical containers of Weikart (exhibiting the anti-scratch/anti-static coating thereon and including no scratches thereon, having been hand-selected), as the packaging structure of Deutschle would have been recognized as suitable for the intended use (see MPEP 2144.07) of storing/transporting plastic pharmaceutical containers and protecting them from abrasion damage during the aforesaid, and also to prevent a reduction in sterility as taught by Fadeev.
The packaging structure of modified Deutschle would have comprised all of the features set forth supra, where per the modification(s), the cylindrical COC or COP pharmaceutical containers therein would have exhibited no surface abrasions (i.e., scratches), of which reads on (at least) “no defect on an outer surface having a size of 40 mm or more” and/or “no wall penetrating defect having a size of 0.5 mm or more”, as claimed, thereby reading on all of the limitations of claim 30.
Regarding claim 31, in lieu of the rejection of claims 15 and 31 above under 35 U.S.C. 112(b) and the explanation provided by the Examiner as supported by Applicant’s specification, it stands to reason (in the absence of factually-supported objective evidence to the contrary) that the containers in the packaging structure of Deutschle (as modified by Weikart and Fadeev), having no defects on the outer surface thereof (i.e., scratches), such as no scratches greater than 40 mm or more, would inherently exhibit the “associated polarized information” (in relation to a polarization detection beam incident thereupon) as claimed (see MPEP 2112(V); 2112.01(I), (II); rejection of claim 15 above under 35 U.S.C. 112(b)), thereby reading on the corresponding claim limitation. 
Given the ambiguity of the claimed term “information”, it stands to reason that the containers having no defects would still exhibit polarized “information” in response to a light detection beam incident thereupon [see 0013 and 0014 of Applicant’s specification]. The information may include an unpolarized inspection beam becoming polarized (in response to the electric field of the polymer), and/or a polarized inspection beam exhibiting a plane change (in response to the polymer being injection molded, as are the containers of Weikart).
Regarding claim 32, with respect to the associated polarized information being capable of differentiating between dirt and defects on the outer surface and/or wall penetrating defects, it is noted that Applicant’s specification indicates that the containers being polymeric allows for differentiation between structural defects (e.g., scratches, bubbles) and non-structural defects like dirt [0014], as dirt does not cause a change in the electric field of the polymer (wherein unpolarized light incident upon the polymer becomes polarized as a result of the electric field of the polymer, where structural defects partially or completely prevent said polarization). 
There, given that the pharmaceutical cylindrical containers are formed from COC or COP as claimed, it stands to reason, in the absence of factually-supported objective evidence to the contrary, that the polarized information of the COC or COP containers associated with a light inspection beam incident thereupon would provide/exhibit (i.e., inherently exhibit) the capability of differentiating between a structural defect in and/or on the surface of the material, and that of dirt (see MPEP 2112(V); 2112.01(I), (II)); 2113(I), (II)); 2145; see also the rejections of claims 15 and 31 under 112(b) set forth above).

Response to Arguments
Applicant’s arguments, see Remarks filed 11 May 2022, pp. 7, with respect to the rejection of the claims under 35 U.S.C. 103 over Deutschle in view of Fadeev and Witzmann, have been fully considered but have not been found persuasive.
On pp. 7 of the Remarks, Applicant asserts that none of the aforesaid prior art references disclose the use of polarized light inspection (for detecting the defects on the claimed pharmaceutical containers), and thereby fail to disclose or suggest (i.e., render obvious) the claimed “associated polarized polarization detection beam information”. 
However, as explained in detail above in the rejection(s) under 35 U.S.C. 112(b), the claims are directed to a product and not a process thereof nor a process of detecting/measuring defects of the structural type; as well as that the claimed “information” associated with a polarized light detection beam is inherent to the glass material and the defect therein/thereon (as well as size thereof) (i.e., borosilicate glass exhibiting a surface scratch or bubble located in the glass material itself, having a size, e.g., of less than 1 mm or less than 0.5 mm, inherently produces a change in the plane of the polarized light incident thereupon). Similarly, unpolarized light and the corresponding change in intensity or wavelength associated with incidence upon the aforesaid structural defect(s) would also be inherent to the material and the defect(s) present. It is also respectfully noted that the ambiguity and thus breadth of the claimed term “information” encompasses no change(s) in the wavelength and/or intensity of the light inspection beams, whether polarized or unpolarized; as well as no change in the polarization of a polarized inspection beam upon passing through a polymeric cylindrical pharmaceutical container which does not exhibit a defect(s). 
For the reasons above, Applicant’s argument has not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571)2 70-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782